Citation Nr: 0907678	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  04-43 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to 
June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In its March 2004 rating decision the RO characterized the 
present claim as a petition to reopen.  However, the record 
contains no prior final decision on the merits of the claim.  
Therefore, the present claim of service connection is an 
original claim which, the Board notes, was first raised in a 
June 2000 informal claim.  Nonetheless, the Board finds that 
the Veteran is not prejudiced by the current adjudication 
since the RO fully developed the claim, then reopened and 
adjudicated it on the merits in the March 2004 rating 
decision.  

The Veteran participated in an informal conference with the 
RO's Decision Review Officer (DRO) in October 2004.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a hearing at the RO in September 2008.

During his hearing before the Board, the Veteran appeared to 
indicate that he is requesting to reopen his §1151 claim, 
which became final when the Veteran failed to file a timely 
substantive appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.302, 20.304, 20.305, 20.1103 (2008).  
However, since the RO has not developed or certified that 
issue for appellate consideration, it is not presently before 
the Board and must be referred to the RO.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The competent and uncontroverted medical opinion of 
record establishes that the currently demonstrated prostate 
cancer is as likely as not due to injury or disease incurred 
during the Veteran's period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
prostate cancer is due to disease or injury that was incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Considering the record in light 
of the above criteria, and in view of the favorable 
disposition, the Board finds that all notification and 
development action needed to render a fair decision on the 
present claim has been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 § 
3.303(d).  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition 
when a chronic disease manifests itself in service (or within 
the presumptive period under 38 C.F.R. § 3.307) and the 
Veteran currently has the same condition.  38 C.F.R. 
§ 3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
38 C.F.R. § 3.303(b) also provides that service connection 
may be granted where a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and the evidence shows (a) a continuity of 
related symptomatology after discharge and (b) that the 
present condition is related to that symptomatology.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

In this case, the record shows that the Veteran was first 
diagnosed with prostate cancer in 1998.  Therefore, the first 
element of a service connection claim is satisfied.  

However, a Veteran seeking service connection must establish 
not only the existence of a present disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

With regard to the etiology of the prostate cancer, the 
Veteran's service medical records (SMR) are silent for any 
clinical findings or complaints pertaining to the prostate, 
except for a September 1975 treatment report in which it is 
noted that the Veteran went to the ER, where he was diagnosed 
with prostatitis.  

Although the diagnosis in this case occurred in 1998, which 
was approximately three years after service, when a disease 
is first diagnosed after service (and beyond the applicable 
presumptive period), service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact "incurred" during service.  38 C.F.R. § 3.303(d); 
Velez v. West, 11 Vet. App. 148, 152 (1998).  

In that regard, the record includes an October 2003 opinion 
from the Veteran's private treating physician, Dr. GRF.  Dr. 
GRF reviewed a medical history provided by the Veteran and 
the Veteran's "chart," which appears to have included VAMC 
records.  He detailed that the Veteran had a PSA of 5.9 in 
November 1998, and a Gleason score of 6  adenocarcinoma of 
the prostate in a March 2000 biopsy report.  The physician 
also noted his own treatment of the Veteran for radical 
retropubic prostatectomy in May 2000.  

The physician concluded that "[b]ased on this information, 
and the accepted belief that prostate cancer has a long 
latency period and relatively long natural history, I believe 
it is likely that [the] tumor existed in 1998 and on or 
before June of 1996."  

The Board finds that this medical opinion carries significant 
weight since it was factually accurate, fully articulated, 
and based on sound reasoning.  See Nieves-Rodriquez v. Peake, 
22 Vet. App. 295, 304 (2008); Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  

Although he did not have the claims file for review, Dr. GRF 
provided a detailed and factually accurate medical history as 
the basis for his decision, as shown above.  See Nieves-
Rodriguez, 22 Vet.App. at 303 ( review of the claims file is 
not necessary in every case and a private physician can 
become aware of the relevant  medical history by having 
treated the Veteran for a long period of time or through a 
factually accurate medical history reported by the Veteran; 
review of the pertinent medical literature is also an 
important factor).  

Moreover, Dr. GRF's opinion is not rebutted by the other 
medical evidence of record.  See Hanson v. Derwinski, 1 
Vet.App. 512, 517 (Vet.App., 1991) (a Veteran is entitled to 
service connection when a medical opinion of record, 
unrebutted by other medical evidence of record, indicates 
that the disorder was incurred in service).

For these reasons, the Board finds the evidence to be at 
least in a state of relative equipoise in showing that the 
prostate cancer was as likely as not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.    

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for prostate cancer is warranted.  




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for prostate cancer is granted.  




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


